Court of Appeals
                                            Third District of Texas
                                            P.O. BOX 12547, AUSTIN, TEXAS 78711-2547
                                                   www.txcourts.gov/3rdcoa.aspx
                                                          (512) 463-1733




JEFF L. ROSE, CHIEF JUSTICE                                                       JEFFREY D. KYLE, CLERK
DAVID PURYEAR, JUSTICE
BOB PEMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K. FIELD. JUSTICE
CINDY OLSON B0URLAND, JUSTICE                      (2s
                                            Marclv9T2015


The Honorable Velva L. Price
Civil District Clerk
Travis County Courthouse
P.O.Box 1748
Austin, TX 78767
* DELIVERED VIA E-MAIL *



RE:      Court of Appeals Number:      03-14-00276-CV
         Trial Court Case Number:      D-1 -GN-11 -003092

Style:    Appellant, Gulf Coast Coalition of Cities// Cross-Appellant, Railroad Commission of
          Texas
          v. Appellee, Railroad Commission of Texas// Cross-Appellee, Gulf Coast Coalition of
          Cities


Dear Honorable Velva L. Price:


        The Third Court of Appeals has issued the mandate in this cause. Therefore, I am returning
the following original exhibits:

         1 box of administrative record.




                                                      Very truly yours,


                                                       >f>?
                                                     Jeffrey D. Kyle, Clerk

                                                        Filed in The District Court
                                                          of Travis County, Texas
                                                              MAR 12 2015
                                                                                         st^l   4
                                                       At                  .        M.
                                                       Velva L Price, District Clerk